 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
June 28, 2012, is made by SKINNY NUTRITIONAL CORP., a Nevada corporation
(“Grantor”), in favor of TRIM CAPITAL LLC, a Delaware limited liability company
(the “Secured Party”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Purchase Agreement”), between the
Grantor and the Secured Party, the Secured Party has agreed to make extensions
of credit to the Grantor upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, in order to induce the Secured Party to enter into the Purchase
Agreement and other Transaction Documents and to induce the Secured Party to
purchase the Notes as provided for in the Purchase Agreement, the Grantor has
agreed to pledge the Collateral to the Secured Party in accordance herewith;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and to induce the Secured Party to enter into the Purchase Agreement
and to induce the Secured Party to make its purchase of the Notes issued by the
Grantor thereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Capitalized terms used herein without
definition are used as defined in the Security Agreement (the “Security
Agreement”) dated as of even date herewith between the Secured Party and the
Grantor.

 

Section 2.          Grant of Security Interest in Intellectual Property
Collateral. (A) The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations hereby mortgages, pledges, assigns, grants and
hypothecates to the Secured Party, and grants to the Secured Party a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of the Grantor whether now owned or hereafter acquired or
arising and wherever located (the “Intellectual Property Collateral”):

 

(a)          all of its copyrights and rights under any written agreement
granting any right to use copyrights, together with all renewals, reversions and
extensions of the foregoing;

 

(b)          all of its patents and rights under any written agreement granting
any right to use patents, together with all reissues, reexaminations,
continuations, continuations-in-part, divisionals, renewals and extensions of
the foregoing;

 

 

 

 

(c)          all of its trademarks and rights under any written agreement
granting any right to use trademarks, including, without limitation, those
referred to on Schedule 1 hereto, together with all renewals, reissues,
continuations and extensions of the foregoing;

 

(d)          all goodwill of the business connected with the use of, and
symbolized by, each such trademark; and

 

(e)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.

 

(B)          This Intellectual Property Security Agreement and the security
interests created hereby secure the payment and performance of the Secured
Obligations, whether now existing or arising hereafter.  Without limiting the
generality of the foregoing, this Intellectual Property Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by the Grantor to the Secured Party, whether or
not they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving the Grantor.

 

Section 3.          Purchase Agreement & Security Agreement. The security
interest granted pursuant to this Intellectual Property Security Agreement is
granted in conjunction with, and in no way limits, the security interest granted
to the Secured Party pursuant to the Security Agreement, and the Grantor hereby
acknowledges and agrees that the rights and remedies of the Secured Party with
respect to the security interest in the Intellectual Property Collateral made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference as if fully set forth
herein.

 

Section 4.          Authorization to Supplement.  If the Grantor shall obtain
rights to any new patentable inventions or become entitled to the benefit of any
patent application or patent for any reissue, division, or continuation, of any
patent, the provisions of this Intellectual Property Security Agreement shall
automatically apply thereto. The Grantor shall give prompt (and in any event
within fifteen (15) Business Days) notice in writing to the Secured Party with
respect to any such new patent rights.  Without limiting the Grantor’s
obligations under this Section 4, the Grantor hereby authorizes the Secured
Party unilaterally to modify this Agreement by amending Schedule 1 to include
any such new patent rights of the Grantor.  Notwithstanding the foregoing, no
failure to so modify this Intellectual Property Security Agreement or
amend Schedule 1 shall in any way affect, invalidate or detract from the Secured
Party’s continuing Security Interest in all Collateral, whether or not listed
on Schedule 1.

 

Section 5.          Grantor Remains Liable. The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall retain full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their Intellectual
Property subject to a security interest hereunder.

 

2

 

 

Section 6.          Counterparts. This Intellectual Property Security Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 7.          Governing Law. This Intellectual Property Security Agreement
and the rights and obligations of the parties hereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

[remainder of page intentionally left blank; signature page follows]

 

3

 

 

In witness whereof, the Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GRANTOR:       SKINNY NUTRITIONAL CORP.         By: /s/ Michael Salaman   Name:
Michael Salaman   Title: Chief Executive Offficer         ACCEPTED AND AGREED  
as of the date first above written:       TRIM CAPITAL LLC         By: /s/ Marc
Cummins   Name: Marc Cummins   Title: Managing Member  

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

SIGNATURE PAGE

 

 

 

 

Schedule I

to

Intellectual Property Security Agreement

 

Trademark Registrations/Applications

 

 

